Case 1:19-cv-03047-JPH-MPB Document 15 Filed 09/08/20 Page 1 of 2 PageID #: 38




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

BRENDA L. WHITE,                              )
                                              )
                             Plaintiff,       )
                                              )
                        v.                    )   No. 1:19-cv-03047-JPH-MPB
                                              )
ST. LAWRENCE CATHOLIC SCHOOL,                 )
                                              )
                             Defendant.       )

                 ORDER DENYING MOTION TO RECONSIDER

      On July 20, 2020, the Court entered final judgment, dismissing Ms.

White's complaint without prejudice for lack of subject matter jurisdiction.

Dkt. 13. On August 6, 2020, Ms. White filed a motion to "reconsider and

request equitable tolling or equitable estopp[el]." Dkt. 14.

      The Court interprets this motion as a motion for reconsideration under

Fed. R. Civ. P. 59(e). "To establish relief under Rule 59(e), a movant must

demonstrate a manifest error of law or fact or present newly discovered

evidence." Vesely v. Armslist LLC, 762 F.3d 661, 666 (7th Cir. 2014). Ms.

White's motion does not establish any "manifest error of law or fact" and does

not present "newly discovered evidence." See dkt. 14. The Court dismissed her

previous complaint because she did not show that a federal court had subject

matter jurisdiction over this case. See dkt. 12. Her current motion also does

not address that point. See dkt. 14. Accordingly, her motion to reconsider,

dkt. [14], is denied.

SO ORDERED.


                                          1
Case 1:19-cv-03047-JPH-MPB Document 15 Filed 09/08/20 Page 2 of 2 PageID #: 39

 Date: 9/8/2020




Distribution:

BRENDA L. WHITE
4141 N Ridgeview Drive
Indianapolis, IN 46226




                                      2
